Appellant was convicted for murder with malice of Boyd Wilkinson, and his punishment assessed at confinement in the penitentiary for ninety-nine years.
No statement of facts has been brought forward. The only exceptions we find relate to the refusal of quite a number of special charges which were requested. We observe that most of them appear to have been covered in the main charge given by the court, and such as were not so included cannot be appraised in the absence of a statement of facts. *Page 456